DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channels not abutting each other must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 30 recites “a separator plate formed with a first channel on a first side of the separator plate and a second channel on a second side of the separator plate, the channels not abutting each other” (emphasis added).  Firstly, abutting is defined as “be next to or have a common boundary with” and therefore not abutting would mean “not next to or having a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 26, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2007/0173759 A1 to Augustine et al. (Augustine).
Regarding claim 25, Augustine teaches an apparatus (12) comprising a plate assembly (14 and 16) have a cassette slot (Figs. 1A, 4A and 4B) configured to receive a membrane assembly (20) of a cassette (10), with the membrane assembly being configured for containing a working fluid from an intravascular heat exchange catheter or het exchange pad (see entire document), the plate assembly also including rail receptacles (60) straddling respective sides of the slot (Figs. 4A and 4B) and configured 
Regarding claim 26, Augustine teaches the apparatus of claim 1 as well as a second cavity (Figs. 4A and 4B) formed inboard of a second one of the rail receptacles, the second cavity having a width at its widest point greater than a width of the slot 9Figs. 4A and 4B).
Regarding claim 28, Augustine teaches the apparatus of claim 1 as well as wherein the first cavity extends substantially an entire length of the rail receptacle (Figs. 4A and 4B).
Regarding claim 29, Augustine teaches the apparatus of claim 1 as well as wherein the first cavity is circular or semi-circular-shaped (Figs. 4A and 4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0173759 A1 to Augustine et al. (Augustine) in view of US 2006/0293734 A1 to Scott et al. (Scott) and US 2012/0158103 A1 to Bledsoe (Bledsoe).
Regarding claim 30, Augustine teaches an apparatus (12) comprising a plate assembly (14 and 16) and cavity (Figs. 1A, 4A and 4B) bordering the plate assembly (Figs. 4A and 4B).  However, Augustine does not teach each plate assembly including a separator plate formed with a first channel on a first side of the separator plate and a second channel on a second side of the separator plate that is opposite the first side, the channels not abutting each other, the first channel being configured for receiving refrigerant from a compressor threrethrough and the second channel being configured for receiving fluid from a patient heat exchange pad or from a source of fluid other than 
Scott teaches an analogous apparatus (see entire document) comprising, a plate assembly (229) that includes two channels not abutting each other ([0116] as 229 includes two intermediate pathways that are physically separated from each other, but are in thermal communication with each other), the first channel being configured for receiving refrigerant from a compressor therethrough and the second channel being configured for receiving fluid from a patient heat exchange pad or from a source of fluid other than the pad (Fig. 6 and associated description in the specification and [0071] which states that instead of a catheter the fluid may be circulated through a heating or cooling pad or blanket designed to be used externally to a patient).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a plate assembly utilizing two channels as Scott teaches that this provides several advantages such as allowing for continuous circulation of fluid through the primary fluid circuit to allow the temperature of the primary fluid circuit to be heated or cooled to a desired temperature, and then held at that temperature, even if a patient is not being treated at the time ([0121-0122]).  However, Scott is silent with respect to the construction of the plate assembly.
Bledsoe teaches an analogous apparatus that utilizes a plate assembly (i.e. heat exchanger 160) that comprises a separator plate (164) formed with a first channel on a first side of the separator element and a second channel on a second side of the separator element ([0059]), the first channel being configured for receiving refrigerant, and the second channel being configured for receiving fluid from a patient heat 
Regarding claim 31, Augustine in view of Scott and Bledsoe teaches the apparatus of claim 6 with Bledsoe teaching the further limitation of wherein the first and second backing plates abut the first and second sides of the separator plate along the entire first and second sides of the separator plate with only the first and second channels establishing cavities through which respective fluids may flow ([0059]).
Regarding claim 32, Augustine in view of Scott and Bledsoe teaches the apparatus of claim 6 with Bledsoe teaching the further limitation of wherein at least the first channel is serpentine-shaped (Fig. 5).
Regarding claims 33-35, Augustine in view of Scott and Bledsoe teaches the apparatus of claim 6 as well as wherein refrigerant in the first channel can exchange heat with fluid in a cassette disposed in the cavity, wherein refrigerant in the first channel can exchange heat across the separator plate with fluid in the second channel, and wherein fluid in the second channel can exchange heat across the separator plate and the first backing plate with fluid in a cassette disposed in the cavity.  These limitations are met by the combination of Augustine in view of Scott and Bledsoe as with the plate assembly these structural elements are in thermal communication with one another.

Regarding claim 38, Augustine in view of Scott and Bledsoe teaches the apparatus of claim 6 as well as wherein refrigerant flow through the first channel is established to maintain some liquid phase throughout traversal of refrigerant through the first channel as Augustine in view of Scott and Bledsoe establishes refrigerant flow through the first channel which will inherently maintain some liquid phase throughout traversal of refrigerant through the first channel.
Claim(s) 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0293734 A1 to Scott et al. (Scott) in view of US 2015/0209175 A1 to Hyogo et al. (Hyogo).
Regarding claim 39, Scott teaches a heat exchange system (title) configured to exchange heat with working fluid from an intravascular heat exchange catheter (24) or from an external heat exchange pad ([0071]), the heat exchange system comprising at least one compressor ([0086, 0111]) to circulate refrigerant through a refrigerant circuit ([0111]), the refrigerant configured to exchange heat with a working fluid ([0111]).  Scott goes on to teaches that while the heat exchange catheter (24) may provide regional hypothermia, other parts of the body may be kept relatively warm so that adverse side 
Hyogo teaches an analogous apparatus to that of Scott including an exhaust outlet (14) configured so as to discharge heat generated when the cooling unit (13) cools the fluid, and the exhaust heat air (14a) is discharged from the exhaust outlet (14) through a flow channel (16) configured as a flexible hose or tube to guide the exhaust heat air from the exhaust outlet to the patient.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the exhaust heat generated by the cooling unit as which increases the efficiency of the energy utilization of the system and allows for simplification since separately attaching a heating device or the like is not necessary ([0032]).
Regarding claim 40, Scott in view of Hyogo teaches the system of claim 39 as well as Scott teaching wherein the refrigerant is configured to exchange the heat with the working fluid from an intravascular heat exchange catheter ([0072]).
Regarding claim 41, Scott in view of Hyogo teaches the system of claim 39 as well as Scott teaching wherein the system is configured to exchange heat with working fluid from an external heat exchange pad ([0071]).
Regarding claim 42, Scott in view of Hyogo teaches the system of claim 39 as well as Hyogo teaching wherein the duct or tube (16) is configured to engage a tent that is disposed around the patient (A recitation of the intended use of the claimed invention 
Regarding claim 43, Scott in view of Hyogo teaches the system of claim 39 as well as Scott teaching wherein a flow of the refrigerant circuit is configured to be established or adjusted to maintain at least some liquid phase of the refrigerant throughout traversal of the refrigerant through the refrigeration circuit (Fig. 6 and [0111]), and wherein the refrigerant is configured to exchange the heat with the working fluid received from the intravascular heat exchange catheter or the external heat exchange pad (Fig. 6 and [0111]).
Regarding claim 44, Scott in view of Hyogo teaches the system of claim 39 as well as Scott teaching a plate assembly (229) having a cassette slot (102) configured to receive a membrane of a cassette ([0084-0085, 0090]), wherein the working fluid is configured to flow through the cassette to exchange heat with the refrigerant in the at least the portion of the plate assembly (Fig. 6).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 27 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,537,465 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 26, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,537,465. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794